 Case 2:20-cv-00851-BSJ Document 113 Filed 05/04/21 PageID.1676 Page 1 of 3

                                                                        FILED
                                                                 2021 MAY 3 PM 7:35
                                                                       CLERK
                                                                 U.S. DISTRICT COURT

Jared Braithwaite (Utah Bar No. 12455)
j braithwaite@mabr.com
MASCHOFF BRENNAN
111 S. Main Street, Ste. 600
Salt Lake City, Utah 84111
(801) 297-1850
R. Parrish Freeman (Utah Bar No. 7529)
pfreeman@mabr.com
MASCHOFF BRENNAN
1389 Center Dr., Ste. 300
Park City, Utah 84098
(435) 252-1360
Attorneys for Defendants Desert Color St. George, LLC;
Dese1i Color Manager, LLC; and Pacific Aquascape International, Inc.

                    UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH

Crystal Lagoons U.S. Corp., and
Crystal Lagoons Technologies, Inc.,              Civil No. 2 :20-cv-00851-BSJ
      Plaintiffs,                              Order Granting-in-Part and
v.                                             Denying-in Part Desert Color
                                             Manager, LLC, Desert Color St.
Desert Color Manager, LLC;
                                                George, LLC, and Pacific
Desert Color St. George, LLC;
                                              Aquascape International, Inc.'s
Cole West Home, LLC;
                                             Motion to Dismiss Plaintiffs' First
Holmes Homes, Inc.;
                                                   Amended Complaint
Sullivan Homes, LLC; and
Pacific Aquascape International, Inc.,          District Judge Bruce S. Jenkins
      Defendants.




                                         1
 Case 2:20-cv-00851-BSJ Document 113 Filed 05/04/21 PageID.1677 Page 2 of 3




    Before the Court is Defendants Desert Color Manager, LLC, Desert Color St.

George, LLC, and Pacific Aquascape International, Inc. 's Motion to Dismiss

Plaintiffs' First Amended Complaint ("Motion"). The Court, having considered the

parties' arguments and submissions on the Motion, hereby rules as follows:

    Plaintiffs' First Amended Complaint fails to allege specific facts tying Pacific

Aquascape to their asserted causes of action subject to the Motion. Plaintiffs' First

Amended Complaint also fails to state a cause of action for trade dress

infringement.

     Accordingly, the Court GRANTS the Motion and dismisses counts 1-10 of

the First Amended Complaint as against Pacific Aquascape without prejudice. The

Court also GRANTS the Motion without prejudice with respect to count 6 (trade

dress infringement) as against Desert Color Manager and Desert Color St. George.

The Court DENlES the remainder of the Motion.

     Plaintiffs are granted leave to amend on or before May 10, 2021. If Plaintiffs

do not file an amended complaint on or before May 10, 2021, Desert Color

Manager, Desert Color St. George, and Pacific Aquascape shall file their answer by

May 24, 2021 with respect to those claims that remain from the First Amended

Complaint. Plaintiffs may also seek leave to amend in the future if they become




                                          2
 Case 2:20-cv-00851-BSJ Document 113 Filed 05/04/21 PageID.1678 Page 3 of 3




aware of additional facts or evidence that supports realleging or adding any cause

of action.



Dated: .~S
             I
                 /~f ~f
                  )
                                     BY THE COURT:




                                         3
